Exhibit 10.4

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is made and entered into as of
the 17th day of August, 2015, by and between MULLROCK 3 TORREY PINES, LLC, a
Delaware limited liability company (“Landlord”) and OREXIGEN THERAPEUTICS, INC.,
a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 7, 2007 (the “Original Lease”), as amended by (i) that certain First
Amendment to Lease dated as of September 23, 2008 by and between Landlord and
Tenant (“First Amendment”), (ii) that certain Partial Lease Termination
Agreement dated as of February 22, 2012 by and between Landlord and Tenant
(“Agreement”), and (iii) that certain Second Amendment to Lease dated as of
February 15, 2013 by and between Landlord and Tenant (“Second Amendment”),
whereby Landlord leased to Tenant and Tenant leased from Landlord certain space
located in that certain building located and addressed at 3344 North Torrey
Pines Court, San Diego, California (the “Building”). The Original Lease, as
modified by the First Amendment, the Second Amendment and the Agreement, may be
referred to herein as the “Lease.”

B. By this Third Amendment, Landlord and Tenant desire to expand the size of the
Existing Premises (as defined below) and to otherwise modify the Lease as
provided herein.

C. Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

1. The Existing Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord 22,229 rentable and 19,818 usable square feet (consisting of 9,628
rentable and 8,584 usable square feet of space on the first (1st) floor of the
Building and 12,601 rentable and 11,234 usable square feet of space on the
second (2nd) floor of the Building) and commonly known as Suites 100 and 200
(collectively, the “Existing Premises”), as more particularly described in the
Lease.

2. Expansion of the Existing Premises; Expansion Commencement Date.

2.1. Expansion Space. That certain space containing an aggregate 7,706 rentable
square feet in the other building in the Project located at 3366 North Torrey
Pines Court (the “3366 Building”) and which space is commonly known as
Suites 301, 310, 320 and 322, as outlined on the floor plan attached hereto as
Exhibit “A” and made a part hereof, may be collectively referred to herein as
the “Expansion Space.” The Expansion Space consists of 7,706 rentable square
feet in the aggregate. Section 7 of the Second Amendment is hereby deemed
deleted in its entirety and is of no further force or effect.

2.2. Expansion Commencement Date. Effective as of the date (“Expansion
Commencement Date”) of Substantial Completion (as defined in the Work Letter
Agreement attached hereto) of the Tenant Improvements in the Expansion Space (or
the date Substantial Completion would have occurred but for Tenant Delays (as
defined in Exhibit “B”)), Tenant shall lease from Landlord and Landlord shall
lease to Tenant the Expansion Space. The Expansion Commencement Date is
anticipated to be November 16, 2015. Effective upon the Expansion Commencement
Date, the Existing Premises shall be increased to include the Expansion Space.
Landlord and Tenant hereby stipulate and agree that the addition of the
Expansion Space to the Existing Premises shall increase the number of square
feet leased by Tenant in the Project to a total of 29,935 rentable square feet.
Effective as of the Expansion Commencement Date, all references to the
“Premises” shall mean and refer to the Existing Premises as expanded by the
Expansion Space.



--------------------------------------------------------------------------------

3. Expansion Space Term. The term of Tenant’s lease of the Expansion Space shall
commence as of the Expansion Commencement Date. Tenant’s lease of the Expansion
Space shall terminate on August 31, 2017 (“Lease Expiration Date”). The period
from the Expansion Commencement Date through the Lease Expiration Date shall be
referred to herein as the “Expansion Space Term.”

4. Monthly Basic Rent. Effective as of the Expansion Commencement Date, Tenant
shall pay, in accordance with the provisions of this Section 4.1, Monthly Basic
Rent for the Expansion Space as follows:

 

Months of Expansion
Space Term

 

Monthly Basic Rent

 

Monthly Basic Rent Per

Rentable Square Foot

Expansion
Commencement Date – 12   $31,209.30   $4.05 13 – August 31, 2017   $32,134.02  
$4.17

5. Tenant’s Percentage and Base Year. Notwithstanding anything to the contrary
in the Lease, commencing as of the Expansion Commencement Date, Tenant’s
Percentage for the Expansion Space shall be 19.44%. The total rentable square
feet of the 3366 Building is 39,644 feet. The Base Year for the Expansion Space
shall be the calendar year 2015; provided, however, in no event shall Tenant be
liable for any “Excess Expenses” (as defined in Section 4.3 of the Original
Lease) during the first twelve (12) months following the Expansion Commencement
Date. The Base Year for the Existing Premises shall remain the calendar year
2013.

6. Parking. Effective as of the Expansion Commencement Date, Tenant shall be
entitled to an additional nineteen (19) unreserved, uncovered surface parking
spaces at no additional cost to Tenant. Tenant’s use of such additional parking
privileges shall be subject to all of the terms and provisions of Section 6.2 of
the Original Lease as modified by the First Amendment and the Second Amendment.

7. Condition of the Expansion Space. Except as specifically set forth in the
Lease (and the Work Letter Agreement attached hereto), after Landlord
substantially completes the Tenant Improvements and subject to Section 11.1 of
the Original Lease, Tenant hereby agrees to accept the Expansion Space in its
“as-is” condition and Tenant hereby acknowledges that Landlord, except as
provided in the Work Letter Agreement attached hereto as Exhibit “B,” shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Expansion Space. As provided in the Work Letter
Agreement, Tenant shall pay Tenant’s Contribution (in the amount of Four
Thousand Seventy-Eight and 35/100 Dollars ($4,078.35)) concurrently with
Tenant’s execution and delivery of this Third Amendment to Landlord.

8. Extension Option. The parties acknowledge that the existing Extension Option
shall apply to the Premises as expanded to include the Expansion Space.

9. Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this Third Amendment other than The Muller Company (“Landlord’s Broker”) and
Hughes Marino, Inc. (“Tenant’s Broker”). Landlord shall be solely responsible
for any brokerage commissions and fees owing to Landlord’s Broker and Tenant’s
Broker. Each party further agrees to defend, indemnify and hold harmless the
other party from and against any claim for commission or finder’s fee by any
entity (other than Landlord’s Broker or Tenant’s Broker) who claims or alleges
that they were retained or engaged by the first party or at the request of such
party in connection with this Third Amendment.

10. Disclosures and Utility Usage Information. Pursuant to Civil Code
Section 1938, Landlord states that, as of the date hereof, the Premises
(including the Existing Premises and the Expansion Space) has not undergone
inspection by a Certified Access Specialist (“CASp”) to



--------------------------------------------------------------------------------

determine whether the Premises meet all applicable construction-related
accessibility standards under California Civil Code Section 55.53. If Tenant is
billed directly by a public utility with respect to Tenant’s electrical usage at
the Premises, upon request, Tenant shall provide monthly electrical utility
usage for the Premises to Landlord for the period of time requested by Landlord
(in electronic or paper format) or, at Landlord’s option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant’s electricity usage with respect to the Premises
directly from the applicable utility company.

11. Signing Authority. Each individual executing this Third Amendment on behalf
of Tenant and Landlord hereby represents and warrants that it is a duly
incorporated and existing entity qualified to do business in the State of
California and that it has full right and authority to execute and deliver this
Third Amendment and that each person signing on behalf of Landlord and Tenant is
authorized to do so.

12. No Further Modification. Except as set forth in this Third Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

LANDLORD:    

MULLROCK 3 TORREY PINES, LLC, a Delaware

limited liability company

    By:  

Mullrock 3 Torrey Pines Manager, LLC,

a Delaware limited liability company

Its Non-Member Manager

    By:  

Mullrock 3, LLC,

a Delaware limited liability company

Its Sole Member

      By:    

Muller-Rock 3, LLC,

a California limited liability company

Its Managing Member

          By:  

/s/ Stephen J. Muller

          Name:  

Stephen J. Muller

          Title:  

Managing Member

“TENANT”    

OREXIGEN THERAPEUTICS, INC.,

a Delaware corporation

    By:  

/s/ Joseph Hagan

     

Name:

     

Joseph Hagan

     

Title:

     

Executive Vice President, Chief Business Officer and Chief Financial Officer

    By:   /s/ Stephen Moglia       Name:       Stephen Moglia       Title:      
Vice President, Chief Accounting Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE

 

LOGO [g17979g07l12.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter (“Tenant Work Letter” or “Work Letter Agreement”) sets
forth the terms and conditions relating to the construction of improvements for
the Expansion Space. All references in this Tenant Work Letter to the “Third
Amendment” shall mean the relevant portions of the Third Amendment to which this
Tenant Work Letter is attached as Exhibit B.

SECTION 1

BASE, SHELL AND CORE

Landlord has constructed, through its contractor, the base, shell and core of
the Expansion Space and of the Building (collectively, the “Base, Shell and
Core”), and, except as expressly set forth below, Tenant shall accept the Base,
Shell and Core in its current “As-Is” condition existing as of the Expansion
Commencement Date. Landlord shall construct in the Expansion Space certain
“Tenant Improvements” (as defined below) pursuant to the provisions of this
Tenant Work Letter. Except for the Tenant Improvement work described in this
Tenant Work Letter, and except as expressly set forth elsewhere in this Work
Letter Agreement and in the Lease, Landlord shall not be obligated to make or
pay for any alterations or improvements to the Expansion Space, the Existing
Premises or the Building; provided, however, that Landlord shall also add HVAC
to that portion of the Expansion Space which is not currently serviced by HVAC;
provided, further, however, that in the event that, as of the Expansion Space
Commencement Date, the Common Areas, the Base, Shell and Core (including the
base building HVAC, plumbing, electrical, elevator and mechanical systems
serving the Expansion Space), in its condition existing as of such date with
regard to the Tenant Improvements (but only with respect to a general office use
of space) and based solely on an unoccupied basis, (A) does not comply with
applicable laws in effect as of the Expansion Space Commencement Date (including
the ADA), or (B) contains latent defects (not caused by Tenant’s acts or
omissions), then Landlord shall be responsible, at Landlord’s sole cost and
expense which shall not be included in Operating Expenses (except as otherwise
permitted in (and not excluded in) Section 4 of the Original Lease) for
correcting any such non-compliance to the extent and as and when required by
applicable laws, and/or correcting any such latent defects as soon as reasonably
possible after receiving notice thereof from Tenant or otherwise becoming aware
of same.

SECTION 2

CONSTRUCTION DRAWINGS FOR THE EXPANSION SPACE

Prior to the execution of the Third Amendment, Landlord and Tenant have approved
a detailed scope of work for the construction of certain improvements in the
Expansion Space (the “Scope of Work”), which Scope of Work is attached hereto as
Schedule “1.” Based upon and in conformity with the Scope of Work, Landlord
shall cause its architect and engineers to prepare and deliver to Tenant, for
Tenant’s approval, detailed specifications and engineered working drawings for
the tenant improvements shown on the Scope of Work (the “Working Drawings”). The
Working Drawings shall incorporate modifications to the Scope of Work as
necessary to comply with the floor load and other structural and system
requirements of the Building. To the extent that the finishes and specifications
are not completely set forth in the Scope of Work for any portion of the tenant
improvements depicted thereon, the actual specifications and finish work shall
be in accordance with the specifications for the Building’s standard tenant
improvement items, as determined by Landlord in its commercially reasonable
discretion. Within five (5) business days after Tenant’s receipt of the Working
Drawings, Tenant shall approve or disapprove the same, which approval shall not
be unreasonably withheld; provided, however, that Tenant may only disapprove the
Working Drawings to the extent such Working Drawings are inconsistent with the
Scope of Work or if the Working Drawings reflect a lesser standard than Building
standard and only if Tenant delivers to Landlord, within such five (5) business
days period, specific changes proposed by Tenant which are consistent with the
Scope of Work or such Building standards and do not constitute changes which
would result in any of the circumstances described in items (i) through
(iv) below. If any such revisions are timely and properly proposed by Tenant,
Landlord shall cause its architect and engineers to revise the



--------------------------------------------------------------------------------

Working Drawings, within five (5) business days, to incorporate such revisions
and submit the same for Tenant’s approval in accordance with the foregoing
provisions, and the parties shall follow the foregoing procedures for approving
the Working Drawings until the same are finally approved by Landlord and Tenant.
Upon Landlord’s and Tenant’s approval of the Working Drawings, the same shall be
known as the “Approved Working Drawings.” The tenant improvements shown on the
Scope of Work or Approved Working Drawings shall be referred to herein as the
“Tenant Improvements.” Tenant shall make no changes, change orders or
modifications to the Scope of Work or the Approved Working Drawings without the
prior written consent of Landlord, which consent may be withheld in Landlord’s
commercially reasonable discretion if such change or modification would:
(i) directly delay the Substantial Completion of the Expansion Space;
(ii) increase the cost of designing or constructing the Tenant Improvements
above the cost of the tenant improvements depicted in the Scope of Work;
(iii) be of a quality lower than the quality of the standard tenant improvement
items for the Building; and/or (iv) require any changes to the Base, Shell and
Core or structural improvements or systems of the Building. The Scope of Work,
Working Drawings and Approved Working Drawings shall be collectively referred to
herein as, the “Construction Drawings.”

SECTION 3

CONSTRUCTION AND PAYMENT FOR COSTS OF TENANT IMPROVEMENTS

Landlord shall cause a contractor designated by Landlord (the “Contractor”) to
construct the Tenant Improvements as depicted on the Approved Working Drawings,
in compliance with all applicable laws in effect at the time of construction,
and in good workmanlike manner. Except as otherwise provided in this Work Letter
Agreement and except for Tenant’s Contribution (as defined below), Landlord
shall pay for the entire cost of the design and construction of the Tenant
Improvements. In the event Tenant requests any changes, change orders or
modifications to the Scope of Work or above Building standard, Working Drawings
(if any) and/or the Approved Working Drawings (if any) (which Landlord approves
pursuant to Section 2 above) which increase the cost to construct the Tenant
Improvements above the cost of the tenant improvements as described in the Scope
of Work, Tenant shall pay such increased cost to Landlord immediately upon
Landlord’s request therefor, and, in any event, prior to the date Landlord
causes the Contractor to commence construction of such changes, change orders or
modifications. In no event shall Landlord be obligated to pay for any of
Tenant’s furniture, computer systems, telephone systems, equipment or other
personal property which may be depicted on the Construction Drawings; such items
shall be paid for by Tenant. Landlord and Tenant acknowledge and agree that
Tenant’s Contribution toward the cost of the Tenant Improvements (which pertains
to the Additional Tenant Alternates described on the attached Schedule “1”) is
an amount equal to Four Thousand Seventy-Eight and 35/100 Dollars ($4,078.35)
(“Tenant’s Contribution”), which Tenant’s Contribution shall be payable by
Tenant to Landlord concurrently with Tenant’s execution and delivery of this
Third Amendment to Landlord.

SECTION 4

SUBSTANTIAL COMPLETION

4.1 Substantial Completion. For purposes of the Third Amendment, including for
purposes of determining the Expansion Commencement Date (as set forth in
Section 2 of the Third Amendment), “Substantial Completion” of the Expansion
Space shall occur upon the completion of construction of the Tenant Improvements
in the Expansion Space pursuant to the Approved Working Drawings, with the
exception of any punchlist items (which are only minor details of construction,
decoration or adjustment which do not substantially interfere with Tenant’s
ability to occupy the Expansion Space for the conduct of Tenant’s business
operations in the ordinary course) and any tenant fixtures, work-stations,
built-in furniture, or equipment to be installed by Tenant or under the
supervision of Contractor. Landlord shall cause such punchlist items to be
corrected promptly thereafter.

4.2 Tenant Delays. If there shall be a delay or there are delays in the
Substantial Completion of the Expansion Space as a result of any of the
following (collectively, “Tenant Delays”):



--------------------------------------------------------------------------------

4.2.1 Tenant’s failure to timely approve any matter requiring Tenant’s approval,
and/or Tenant’s failure to timely perform any other obligation or act required
of Tenant hereunder;

4.2.2 a breach by Tenant of the terms of this Tenant Work Letter or the Lease
(as modified by the Third Amendment);

4.2.3 Tenant’s request for changes in the Construction Drawings (other than
changes to conform to the Scope of Work or Landlord’s Building standard
specifications for the Building); and

4.2.4 Tenant’s requirement for materials, components, finishes or improvements
which are different from, or not included in, the Scope of Work or Landlord’s
Building standard specifications for the Building;

4.2.5 any changes in the Construction Drawings and/or the Tenant Improvements
required by applicable laws if such changes are directly attributable to
Tenant’s specific use of the Expansion Space (in a manner different from its use
of the Existing Premises);

then, notwithstanding anything to the contrary set forth in the Third Amendment
and regardless of the actual date of the Substantial Completion of the Expansion
Space, and provided that Landlord notified Tenant in writing of such delay, the
Expansion Commencement Date (as set forth in Section 2 of the Third Amendment)
shall be deemed to be the date the Expansion Commencement Date would have
occurred if no Tenant Delays, as set forth above, had occurred (other than delay
prior to such written notice from Landlord).

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Entry Into the Expansion Space Prior to Substantial Completion.
Subject to the terms hereof and provided that Tenant and its agents do not
interfere with the Contractor’s work in the Project, the Building and the
Expansion Space, at Landlord’s reasonable discretion, Landlord shall use
commercially reasonable efforts to allow Tenant access to the Expansion Space
not less than thirty (30) days prior to the anticipated Substantial Completion
of the Expansion Space for the purpose of Tenant installing equipment and/or
fixtures (including Tenant’s data and telephone equipment) and Tenant’s
furniture in the Expansion Space. Prior to Tenant’s entry into the Expansion
Space as permitted by the terms of this Section 5.1, Tenant shall submit a
schedule to Landlord and the Contractor, for their approval, which schedule
shall detail the timing and purpose of Tenant’s entry. In connection with any
such entry, Tenant acknowledges and agrees that Tenant’s employees, agents,
contractors, consultants, workmen, mechanics, suppliers and invitees shall fully
cooperate, work in harmony and not, in any manner, interfere with Landlord or
Landlord’s contractors (including the Contractor), agents or representatives in
performing work in the Project, the Building and the Expansion Space, or
interfere with the general operation of the Building and/or the Project. If at
any time any such person representing Tenant shall not be cooperative or shall
otherwise cause or threaten to cause any such disharmony or interference,
including, without limitation, labor disharmony, and Tenant fails to immediately
institute and maintain corrective actions as directed by Landlord, then Landlord
may revoke Tenant’s entry rights upon twenty-four (24) hours’ prior written
notice to Tenant. Tenant acknowledges and agrees that any such entry into the
Expansion Space or any portion thereof by Tenant or any person or entity working
for or on behalf of Tenant shall be deemed to be subject to all of the terms,
covenants, conditions and provisions of the Lease (as modified by this Third
Amendment), excluding only the covenant to pay Rent (until the occurrence of the
Expansion Space Commencement Date). Tenant further acknowledges and agrees that
Landlord shall not be liable for any injury, loss or damage which may occur to
any of Tenant’s work made in or about the Expansion Space in connection with
such entry or to any property placed therein prior to the Expansion Space
Commencement Date, the same being at Tenant’s sole risk and liability. Tenant
shall be liable to Landlord for any damage to any portion of the Expansion
Space, including the Tenant Improvement work, caused by Tenant or any of
Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees. If the performance of Tenant’s work in connection with
such entry causes extra costs to be incurred by Landlord or requires the use of
any Building services, Tenant shall promptly reimburse Landlord for such extra
costs and/or shall pay Landlord for such Building services at Landlord’s
standard rates then in effect. In addition, Tenant shall hold Landlord harmless
from and indemnify, protect and defend Landlord against any loss or damage to
the Expansion Space or Project and against injury to any persons caused by
Tenant’s actions pursuant to this Section 5.1.



--------------------------------------------------------------------------------

5.2 Tenant’s Representative. Tenant has designated Stephen Moglia as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

5.3 Landlord’s Representative. Landlord has designated Helena Mosby as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.4 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. Landlord shall use commercially reasonable, good faith, efforts and all
due diligence to complete all phases of the Construction Drawings and the
permitting process and to receive the permits, as soon as possible after the
execution of this Amendment. Both Landlord and Tenant shall use commercially
reasonable, good faith, efforts and all due diligence to cooperate with each
other to complete all phases of the Construction Drawings, as soon as possible
after the execution of this Third Amendment, and, in that regard, shall meet on
a scheduled basis to be reasonably determined by Landlord and Tenant, to discuss
progress in connection with the same.

5.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Third Amendment, if Tenant is in default of a monetary
obligation under the Lease following notice and the applicable cure period, then
(i) in addition to all other rights and remedies granted to Landlord pursuant to
the Lease, at law and/or in equity, Landlord shall have the right to cause
Contractor to cease the construction of the Expansion Space, and (ii) all other
obligations of Landlord under the terms of this Work Letter Agreement shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.

5.6 Contractor’s Warranties and Guarantees. Landlord hereby assigns to Tenant
all warranties and guarantees by Contractor relating to the Tenant Improvements,
which assignment shall be on a non-exclusive basis such that the warranties and
guarantees may be enforced by Landlord and/or Tenant, and Tenant hereby waives
all claims against Landlord relating to, or arising out of the construction of,
the Tenant Improvements.



--------------------------------------------------------------------------------

SCHEDULE 1

SCOPE OF WORK

 

LOGO [g17979g62l40.jpg]      

6490 MARINDUSTRY PLACE

SAN DIEGO, CA 92121

858-587-1901, F: 587-1903

LICENSE #444203

PROJECT: OREXIGEN

      8/5/2015

                    Suite 301, 310, 320, & 322

                    3366 Torrey  Pines Court 3rd Floor

                    La Jolla, CA 92037

      Tom Brunson   

Plan Date:

Architect:

  

N/A

N/A

 

CONTACT:   

Helena Mosby

               PHONE:   

858.587.9955

               EMAIL:   

hmosby@themullercompany.com

              

CSI

CODES

  

DESCRIPTION

   TOTAL
QTY    UNIT PRICE             UNIT
TOTAL      SUB
TOTAL   DIV. 1   

GENERAL CONDITIONS:

               01001   

Superintendent

   1    $ 6,800.00         ls       $ 6,800.00       01005   

Project Manager

   1    $ 1,700.00         ls       $ 1,700.00       01007   

Project Engineer

   1    $ 425.00         ls       $ 425.00         

SUBTOTAL

               $ 8,925.00                     

 

 

    

JOB REQUIREMENTS:

               01030   

Job site labor & continuous clean up

   120    $ 32.00         hr       $ 3,840.00       01600   

Misc. job materials

   1    $ 450.00         ls       $ 450.00       01860   

Clean up - Final

   7706    $ 0.28         sf       $ 2,157.68         

SUBTOTAL

               $ 6,447.68                     

 

 

  DIV. 2   

SITE WORK:

               02050   

Demolition: (Removal and Disposal cost)

                 

Remove existing doors and dispose of at 301, 322, & 320

   18    $ 35.00         ea       $ 630.00         

Carpet & base at suites 301, 322, and 320

   4277    $ 0.35         sf       $ 1,496.95         

Millwork - suite 301 open area

   100    $ 9.50         lf       $ 950.00         

Walls to create cased openings

   180    $ 1.20         sf       $ 216.00         

Barricades/Protection / walk-off mats/air scrubbers

   1    $ 350.00         ls       $ 350.00         

Dump fees

   1    $ 950.00         ea       $ 950.00         

SUBTOTAL

               $ 4,592.95                     

 

 

  DIV. 8   

DOORS/WINDOWS:

               08200   

Doors/Frames/Hardware:

                 

3070 stain grade assembly w/ single light. Match existing hardware

   18    $ 1,025.00         ea       $ 18,450.00         

SUBTOTAL

               $ 18,450.00    09250   

Drywall/Framing:

                 

Infill (1) window, frame (5) cased openings, Misc. patching

   1    $ 1,920.00         ls       $ 1,920.00         

SUBTOTAL

               $ 1,920.00    09500   

T-Bar/Acoustic:

                 

Misc.tile replacement

   1    $ 550.00         ls       $ 550.00         

SUBTOTAL

               $ 550.00    09680   

Floor Covering:

                 

Carpet- Shaw Meld 5A165 Stipple 64505 in 301, 322 and 320

   523    $ 20.00         sy       $ 10,454.89         

Base- Johnsonite 4”

   1141    $ 1.28         lf       $ 1,460.48         

Floor Prep allowance

   5    $ 70.00         hr       $ 350.00         

SUBTOTAL

               $ 12,265.37    09900   

Paint:

                 

Walls

   18183    $ 0.55         sf       $ 10,000.65         

SUBTOTAL

               $ 10,000.65   

8/5/20159:18 AM13366 Torey Pines Orexigen Suite 301 310 322 320 8.05.15

 

SCHEDULE 1

-1-



--------------------------------------------------------------------------------

DIV. 15

   MECHANICAL:           

15400

   Plumbing:      NIC           

15800

   Heating/Air Conditioning:      NIC                         

DIV. 16

   ELECTRICAL:           

16050

   Misc. electrical circuitry allowance      1         $ 1,800.00 ea      $
1,800.00          SUBTOTAL            $ 1,800.00                            

 

 

    

 

 

 

01015

   Contingency         2.00%      $ 1,299.03       $ 1,299.03                 
          

 

 

    

 

 

     SUBTOTAL         $ 66,250.68      

01025

   Profit & Overhead         $ 5,300.05      

01140

   Insurance         $ 662.51          TOTAL ESTIMATE         $ 72,213.24      
          

 

 

    

 

 

          Sq. Ft. 7706         Cost per Sq. Ft.      $ 9.37      

ALTERNATES: Included profit and overhead

          

[1]

   Add - alt. to supply and install new carpet in suite 310 figured $20sy      
  $ 10,616.58      

[2]

   Add - alt. to infill (2) doors at corridor including carpet patch and paint
        $ 1,713.79      

[3]

   Add - alt. to provide and install new suite entrance at suite 320         $
2,754.55          (Alternates above will be included in Landlords scope of work)
          

ADDITIONAL TENANT ALTERNATES: Included profit and overhead

  

                          

 

 

    

DIV. 6

   WOOD:           

06400

   Millwork:              

Demo existing base cabinets. Remove countertop, cut down and
edge band end of counter. Add end panel to exposed side of base
cabinet that remains. Remove upper cabinet

    

     $ 1,124.00                 

 

 

    

DIV. 8

   DOORS/WINDOWS:                         

08200

   Doors/Frames/Hardware:               Provide and install new door assembly
for IT Rm         $ 1,178.75          SUBTOTAL                         

09250

   Drywall/Framing:              

Demo, frame and tape existing pass through at IT Rm. for new door

        $ 717.60          SUBTOTAL                                    

 

 

    

DIV. 16

   ELECTRICAL:           

16050

   Add (2) separate circuits outlets for IT Rm         $ 517.50          Add (2)
separate circuits for copier outlets         $ 540.50                       
SUBTOTAL                                    

 

 

        TOTAL TENANT ALTERNATE         $ 4,078.35                 

 

 

    

EXCLUSIONS

Building permit and processing fees, SDGE/Water assessment fees, asbestos
abatement, backflow prevention devices, waxing of all hard surface flooring,
bonds, engineering, plans, ADA issues not referenced above.

Recycling fee, Data/Phone/Audio Video/Security systems and cabling, Union Labor.

New title-24 requirements for electrical, Plumbing

8/5/20159:18 AM23366 Torey Pines Orexigen Suite 301 310 322 320 8.05.15

 

 

SCHEDULE 1

-2-